Citation Nr: 0713879	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision that denied 
service connection for sarcoidosis.  The veteran timely 
appealed.

In February 2007, the veteran testified during a 
videoconference hearing before the undersigned. 


FINDING OF FACT

The veteran's sarcoidosis is not related to a disease or 
injury during active service.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2003, March 2006, and October 2006 letters, the 
RO notified the veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

The veteran has not been afforded an examination for his 
claimed sarcoidosis.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed sarcoidosis may be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed for certain chronic 
diseases, such as sarcoidosis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

The Board notes that service medical records contain neither 
manifestations nor complaints, nor findings of either 
shortness of breath or sarcoidosis.  Neither a lung 
disability nor any pulmonary disease was found in service.

VA hospital records, dated in December 1986, include a 
notation of left lung density of undetermined etiology.  
There have been no reports of symptomatology between the time 
of service, and these initial findings.  

In February 1994, the veteran was diagnosed with respiratory 
insufficiency secondary to history of sarcoidosis.

Pulmonary function testing in August 2000 revealed a mild 
restrictive lung defect.

Although a VA physician diagnosed sarcoidosis in February 
2002, there is no evidence of sarcoidosis either manifested 
in service or within the first post-service year, to warrant 
service connection on the basis of presumptions referable to 
chronic diseases.

Non-VA medical records, received in May 2004, reflect an 
assessment of pulmonary sarcoidosis and continuing treatment 
with inhalers.

The report of a July 2005 VA examination reflects that the 
veteran's lungs were diminished posteriorly on evaluation.  
The report includes a diagnosis of history of sarcoidosis of 
the lung.

In February 2007, the veteran testified that he started 
having breathing problems while running in the military, but 
that he did not seek medical treatment.  The veteran also 
testified that he was diagnosed with sarcoidosis post-service 
while hospitalized for knee surgery at a VA facility.

The veteran's testimony is competent evidence, via first-hand 
knowledge, that he experienced shortness of breath in-
service, although not of in-service disability.  See 
Bostain v. West, 11 Vet. App. 11 Vet. App. 124, 127 (1998).  

While the veteran contends that sarcoidosis takes a long time 
to develop and that the disability had its onset in service, 
there is no competent evidence linking sarcoidosis with 
injury or disease in service, and no competent evidence 
establishing the onset of the disability in service.

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of a 
lung disability in service or within the first post-service 
year, the weight of the evidence is against the claim.  As 
the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for sarcoidosis.


ORDER

Service connection for sarcoidosis is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


